DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        		     Status of Claims

Claims 1, 3, 6, and 7 are pending. Claims 2, 4-5, 8-20 have been deleted. Claims 1, 3, 6, and 7 have been amended. Claim 1 is independent.  This Office action is in response to the “applicant’s arguments” received on 12/14/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interviews with Christopher Bezak on 03/21/2022.
With Regards to the claims:
Claim 1, Line 18: 
after “the position of the” and before “vehicle”, add –“motor”--;
after “based on”, before “sensor data”, add –“corrected”--; 
Claim 6, Line 3:
After “first time and”, and before “second time”, delete – “a” --, and add – “the”--; 
Claim 6, Line 8:
after “the position of the” and before “vehicle”, add –“motor”--;
after “based on”, before “sensor data”, delete – “the” – and add –“corrected”--; 
Claim 7, Lines 1 and 2:
after “the position of the” and before “vehicle”, add –“motor”--;
after “based on the”, before “sensor data”, add –“corrected”--; 
Claim 7, Line 5: 
after “the position of the” and before “vehicle”, add –“motor”--;
Reasons for Allowance
The allowable subject matter found in the Claim 1 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “calculating a backwardly calculated value of the first position based on the second position and the sensor data recorded between the first time and the second time; determining a deviation between the backwardly calculated value of the first position and the first position; calculating a backward correction value of the sensor based on the deviation”. 
The closest prior art of reference is Bode. (WO9849580). Bode  is also a method for determining position for the purpose of navigating a motor vehicle in traffic, by combining data from the satellite receiver G (T1), G (T2) with the measuring signals from the supplementary sensors K (T1), K (T2), such that a new position K (T1), K (T2) is determined from the measuring signals of the additional sensors, based on a reference position REF (T0), REF (T1), REF (T2) and a new reference position REF (T1), REF (T2) is calculated at regular intervals from the resulting new position K (T1), K (T2) and a corresponding position G (T1), G (T2) determined by the satellite, if the signal can be received, by averaging the two position values G (T1), K (T1); G (T2), K (T2) with a significantly stronger weighting given to the new position K (T1), K (T2) determined by the sensors. However, Bode does not specifically state a system for “calculating a backwardly calculated value of the first position based on the second position and the sensor data recorded between the first time and the second time; determining a deviation between the backwardly calculated value of the first position and the first position; calculating a backward correction value of the sensor based on the deviation”.
Another prior art of reference is Zhang (CN102045122). Zhang is also a method for solving a problem of adjacent channel interference through multi-antenna co-location, and the method is applied to parallelly-arranged ETC (electronic toll collection) antenna systems. However Zhang does not specifically state “calculating a backwardly calculated value of the first position based on the second position and the sensor data recorded between the first time and the second time; determining a deviation between the backwardly calculated value of the first position and the first position; calculating a backward correction value of the sensor based on the deviation”.
Both of these references either independently or in combination fail to anticipate or teach “calculating a backwardly calculated value of the first position based on the second position and the sensor data recorded between the first time and the second time; determining a deviation between the backwardly calculated value of the first position and the first position; calculating a backward correction value of the sensor based on the deviation”, in combination with the other claimed limitations. 10. Therefore, Claim 1 contains allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669             

/JESS WHITTINGTON/Examiner, Art Unit 3669